Case: 13-14208   Date Filed: 04/23/2014   Page: 1 of 6


                                                        [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-14208
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 3:04-cr-00188-MEF-CSC-1

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                 versus

MARVIN THOMAS,

                                                        Defendant-Appellant.
                     ________________________

                           No. 13-14701
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 3:05-cr-00101-MEF-SRW-1

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                 versus

MARVIN THOMAS,

                                                        Defendant-Appellant.
              Case: 13-14208     Date Filed: 04/23/2014   Page: 2 of 6


                           ________________________

                   Appeals from the United States District Court
                       for the Middle District of Alabama
                          ________________________

                                  (April 23, 2014)

Before TJOFLAT, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      In No. 13-14208, Marvin Thomas was convicted of violating 18 U.S.C. §

500 by negotiating stolen money orders and sentenced to prison for 51 months.

See United States v. Thomas, 176 Fed. Appx. 997 (11th Cir. 2006) (affirming

conviction and sentence). In No. 13-14701, Thomas was convicted of being a

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), and

sentenced to prison for 37 months, with 12 of those months to run consecutively to

the 51-months sentence.

      After Thomas served these prison terms, he was placed on a three-year term

of supervised release. Then, on April 12, 2012, he was convicted in Georgia state

court in two cases—theft of property and criminal trespass and given concurrent

prison sentences of 60 months. His federal probation officer thereafter petitioned

the District Court to revoke his supervised release due to those two state-court

convictions and because he failed to pay restitution, failed to obtain employment

and tested positive for marijuana use. The District Court, following a revocation


                                          2
               Case: 13-14208       Date Filed: 04/23/2014     Page: 3 of 6


hearing, revoked his probation and sentenced him to prison on each of the charged

violations for concurrent terms of 24 months—the Guidelines range. 1 He now

appeals his sentences.

       On appeal, Thomas first argues that the Government failed to present

sufficient evidence at the revocation hearing to establish that he willfully failed to

pay restitution or obtain employment while on supervised release. That is, he

contends that the District Court was required to consider whether he made a

good-faith effort to comply with these terms of his supervised release and whether

there were mitigating circumstances that excused his noncompliance. Thomas then

argues that his sentences were substantively unreasonable because the court also

failed to consider the time he spent in prison in the State of Alabama for the new

criminal offenses underlying the revocations of his supervised release. We find no

merit in his arguments and accordingly affirm.

                                             I.

       We review the district court’s determination that a defendant violated the

terms of his supervised release for an abuse of discretion. United States v.

Copeland, 20 F.3d 412, 413 (11th Cir. 1994). A district court’s findings of fact in

a revocation hearing are reviewed for clear error. United States v. Almand, 992
F.2d 316, 318 (11th Cir. 1993). Clear error will be present when we are “left with
       1
          Thomas’s Guidelines range was 33 to 41 months based on a Grade A violation and a
criminal history category of VI. Twenty-four months became the range because his previous
convictions in his two federal cases were for Class C felonies.
                                             3
              Case: 13-14208    Date Filed: 04/23/2014   Page: 4 of 6


a definite and firm conviction that a mistake has been committed.” United States

v. Crawford, 407 F.3d 1174, 1177 (11th Cir. 2005) (citation omitted).

      A court may revoke a defendant’s term of supervised release and impose a

prison sentence when it finds by a preponderance of the evidence that the

defendant violated a condition of his supervised release. 18 U.S.C. § 3583(e)(3).

In determining whether a violation warrants revocation, a district court “should

consider whether the probationer made a ‘good faith’ effort to comply with the

terms of his probation and whether there are mitigating circumstances which

excuse his noncompliance.” United States v. Holland, 874 F.2d 1470, 1473 (11th

Cir. 1989) (discussing revocation of probation).

      The District Court had sufficient evidence before it on which to find that

Thomas had violated the employment and restitution conditions of his supervised

release. Specifically, he had not made a good-faith effort to find employment or

pay restitution. We thus find no lawful reason for disturbing the court’s decisions

on those two bases for revoking Thomas’s supervised release.

                                         II.

      We review sentences imposed upon revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir.

2006). Reasonableness is reviewed under a deferential abuse-of-discretion

standard of review. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591, 169


                                         4
               Case: 13-14208        Date Filed: 04/23/2014   Page: 5 of 6
L. Ed. 2d 445 (2007). The party who challenges the sentence bears the burden of

showing that the sentence is unreasonable. United States v. Tome, 611 F.3d 1371,

1378 (11th Cir. 2008). In reviewing the reasonableness of a sentence, we first

ensure that the sentence was procedurally reasonable, meaning the district court

properly calculated the guidelines range, treated the Guidelines as advisory,

considered the factors in 18 U.S.C. § 3553(a), did not select a sentence based on

clearly erroneous facts, and adequately explained the chosen sentence. Gall, 552
U.S. at 51, 128 S.Ct. at 597 (2007). If we determine that a sentence is procedurally

sound, we then examine whether the sentence was substantively reasonable in light

of the totality of the circumstances. Id.

      Thomas did not object to the reasonableness of his sentences in the District

Court. We therefore review the reasonableness for plain error. “To establish plain

error, a defendant must show there is (1) error, (2) that is plain, and (3) that affects

substantial rights.” United States v. Moriarty, 429 F.3d 1012, 1019 (11th Cir.

2005). We will recognize plain error “only if the error seriously affect[s] the

fairness, integrity, or public reputation of judicial proceedings.” Id. (quotation

omitted) (alteration in original).

      Section 3583(e)(3) of Title 18 of the United States Code requires a district

court to consider the following 18 U.S.C. § 3553(a) factors in imposing sentence

upon revocation of supervised release: the nature and circumstances of the


                                             5
              Case: 13-14208     Date Filed: 04/23/2014    Page: 6 of 6


offense; the history and characteristics of the defendant; the need to deter criminal

conduct, protect the public from the defendant’s future criminal conduct, and

provide the defendant with education or treatment; the applicable guidelines range;

pertinent policy statements of the Sentencing Commission; the need to avoid

unwarranted sentencing disparities; and the need to provide restitution to victims.

18 U.S.C. § 3583(e)(3); see also 18 U.S.C. § 3553(a)(1), (2)(B)-(D), (4)-(7). The

record reveals that the court considered these factors. Thomas says that the court

failed to consider the time he spent in prison in the State of Alabama for the new

criminal offenses and to give him credit for such time. We find nothing in binding

precedent or the applicable federal statutes that would have informed the court that

it had to afford Thomas credit for the time served in state custody. He therefore

fails to establish that error, much less, plain error occurred when the court

sentenced him to prison for an additional 24 months.

      AFFIRMED.




                                          6